Case 1:19-cv-03153-RLY-TAB Document 74 Filed 06/16/20 Page 1 of 1 PageID #: 593




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 LYNN STARKEY,                                 )
                                               )
        Plaintiff,                             )
                                               )
        v.                                     )       Case No. 1:19-cv-03153-RLY-TAB
                                               )
 RONCALLI HIGH SCHOOL, INC.,                   )
 and ROMAN CATHOLIC                            )
 ARCHDIOCESE OF                                )
 INDIANAPOLIS, INC.                            )
                                               )
        Defendants.                            )

          ORDER ON AGREED MOTION FOR MODIFICATION OF THE CASE
                          MANAGEMENT ORDER

        The Court has reviewed the parties' agreed motion to modify the Case Management Order,

 and GRANTS the following modification to Part IV.C:

        X Track 2: Dispositive motions are expected and shall be filed by September 24, 2020;
 non-expert witness discovery and discovery relating to liability issues shall
 be completed by August 31, 2020; expert witness discovery and discovery relating
 to damages shall be completed by November 1, 2020. All remaining discovery shall be
 completed by December 21, 2020.
         The depositions of the Plaintiff, Mr. Weisenbach, Dr. Hollowell, and the
 Archbishop shall be rescheduled for dates prior to August 31, 2020 and will take place
 in Indianapolis. If any of these witnesses is no longer living in Indianapolis at the time
 of the deposition, then Defendants are responsible for the witness's travel expenses
 associated with the deposition.

         IT IS SO ORDERED.

          Date: 6/16/2020
                                                   _______________________________
                                                    Tim A. Baker
                                                    United States Magistrate Judge
                                                    Southern District of Indiana


 Distrubution to all counsel of record via ECF.
